Citation Nr: 0323634	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1951 to 
September 1953.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In January 2001, the Board found 
that new and material evidence had been submitted and 
reopened the veteran's claim for service connection for a 
skin disorder.  The Board then remanded both issues noted on 
the title page for further development.  The case has now 
been returned to the Board for further appellate 
consideration.

On appeal the veteran has raised the issue of entitlement to 
service connection for a psychiatric disorder other than post 
traumatic stress disorder, to include anxiety and depression.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a skin disorder.

2.  Arthritis was not shown during service or to a 
compensably disabling degree within one year after separation 
from such service.


CONCLUSIONS OF LAW

1.  A chronic skin disorder was not incurred or aggravated 
during the veteran's military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a) (2002). 

2.  Arthritis was not incurred or aggravated in-service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of the 
veteran's claims.  Under the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), the obligations of VA with respect to the duties to 
assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  This new law is 
applicable in this case.

The Board notes that the RO has considered this claim under 
the new law, and the April 2003 supplemental statement of the 
case notified the veteran of the new law, the evidence which 
was necessary to substantiate his claim, the evidence which 
was considered, the steps taken to assist him in developing 
his claim, and the reason for the denial.

In addition, it is noted that in letters dated in December 
1998 and August 2001, the veteran was advised that additional 
evidence was needed to support his claims.  Although the 
former letter addressed the requirements of a well-grounded 
claim, in combination, the letters advised the veteran that 
if he had evidence showing that he had a disability, or 
evidence of a continuity of treatment since service, and/or a 
medical opinion linking the disability to service, he should 
submit such evidence.  He was also advised that if he 
completed medical release forms (VA Forms 21-4142), VA would 
obtain any pertinent private medical records from the 
identified providers.  VA subsequently received a medical 
release form and the RO obtained records from the identified 
providers.  

It is also noted that pursuant to the Board's January 2001 
remand, the RO later that month notified the veteran that he 
was being given the opportunity to identify and submit any 
additional pertinent evidence in support of his claims.  He 
was specifically advised that this included evidence which 
showed a relationship between arthritis and the claimed skin 
condition and active duty service.  In addition, he was 
provided with medical release forms, which he could sign and 
return in order to allow the RO to obtain any outstanding 
private medical records.  Further, he was advised to identify 
any VA facilities where he received treatment, in order for 
the RO to obtain such records.  

In an August 2001 letter, the RO notified the veteran of the 
VCAA, and the duties imposed on VA under the new law.  He was 
specifically advised that an additional medical release was 
needed to obtain outstanding medical records from Dr. 
Froelich, and that he should tell VA about any additional 
information or evidence that he would like to have VA obtain.  
In addition, the RO acknowledged that the veteran had 
previously reported receiving treatment at the Lowell VA 
Medical Center since 1953, and that the RO was attempting to 
obtain such records.  Further, in a separate letter dated in 
August 2001, the RO requested that Dr. Hess provide further 
information as to the basis of her opinion that the veteran's 
arthritis was related to cold exposure in Korea.  However, 
Dr. Hess did not respond to the RO's request.

In a letter dated in January 2003, the RO notified the 
veteran that it had made requests for VA medical records from 
Lowell VA Outpatient Clinic, from 1953 to present.  However, 
a reply from the VA medical facility indicated that there was 
no outpatient folder or record of treatment for the veteran.  
The VA medical facility also advised the RO that the veteran 
was not enrolled in the Lowell-Boston Health Care System.  
The RO advised the veteran that the Board had directed that 
if the RO was unsuccessful in obtaining the VA medical 
records, that it must inform the veteran and allow him the 
opportunity to respond.  The RO then indicated that the 
purpose of the January 2003 letter was to explain to him the 
efforts that had been made to obtain any VA medical records, 
and since none could be found, to provide him with the 
opportunity to reply.  He was again advised that if there 
were any additional evidence, he should notify VA of the 
existence of such evidence.  

The Board concludes that the veteran has been provided with 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  The veteran has not provided any 
information to indicate that there is any additional 
pertinent evidence that may be available, but absent from the 
record.  Thus, there is no need to further notify the veteran 
of what evidence would be secured by VA and what evidence 
would be secured by the veteran.  Quartuccio v. Principi,16 
Vet. App. 183 (2002).

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  When a chronic disease, such as 
arthritis becomes manifest to a degree of 10 percent or more 
within one year of separation from service in a veterans who 
has served for a period of 90 days or more after December 31, 
1946, such chronic disease will be considered to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records do not show treatment 
for, complaints, or diagnosis of a skin disorder or 
arthritis.  His separation examination report, dated in 
September 1953, indicates that there were no abnormalities of 
the skin or any evidence of arthritis.

Post-service VA medical records indicate that in December 
1953, the veteran received treatment for a skin rash of both 
shoulders, the chest, and the back, reportedly of 10 months 
duration.  In January 1954, pigmented eruptions in circular 
patches on the back, neck, and the upper chest were reported.  
The diagnosis was tinea versicolor.  

Post-service private medical records dated between 1991 and 
2002 are negative for treatment of a skin disorder.    

A VA skin examination report, dated in March 2003, indicates 
that the veteran reported that he developed a skin rash in 
1952 or 1953 that consisted of some pruritic blisters on the 
chest and groin.  He reported that he was treated at the VA 
in Boston at the time with topical ointments daily.  The rash 
resolved several years later but occasionally recurred in the 
subsequent years.  He has since been treating the rash, when 
it has occurred, with a compound he made out of sea salt.  He 
had not had the rash in the prior year.  As far as local 
symptoms, he stated that he occasionally had itching in the 
summer and he thought he had "prickly heat."  

A full body examination was conducted without any evidence of 
the type of rash that the veteran was describing.  There were 
no blisters or erythematous eruptions.  The assessment was a 
history of rash.  The examiner indicated that the veteran 
reported a history of a rash with treatment at the Boston VA 
Medical Center in the 1950's.  The examiner also indicated 
that no records were available for review to provide 
documentation of such treatment, but, it was entirely 
possible that he did have this rash and was treated at that 
time.  However, there was no evidence of such rash on 
examination.  The examiner stated that it was therefore 
impossible to speculate as to what the diagnosis could have 
been when the veteran was treated 50 years earlier.  

An addendum to the VA skin examination, dated in April 2003, 
indicates that the examiner reviewed the medical records and 
noted that there was a single sheet that was transcribed by 
Lorraine Mercier (per report), which was titled Copy of 
Treatment and Progress Record.  Therein was a notation from 
1954 which read as follows:  "[p]igmented eruption back 
(cannot read), chest, upper area with clear normal stain in 
circular patches interrupting.  Drug - tinear versicolor, 
soap and water daily - salicylic acid (cannot read)."  The 
examiner stated that this did not change the assessment of 
the veteran and that the prior assessment stood.  

With regard to post-service records pertaining to arthritis, 
the record includes an undated handwritten note from John M. 
Conte, M.D., which was received by VA in September 1998, 
indicating that the veteran had generalized osteoarthritis 
affecting his knees, lumbar spine, neck, and elbows.  A July 
1998 treatment report from Dr. Conte indicates that the 
veteran reported that he was exposed to extreme cold 
temperatures while in service and the appellant wondered 
whether this exposure played a part in the development of his 
arthritis.  Dr. Conte noted that the veteran's osteoarthritis 
of the elbows was likely post-traumatic, on the basis of his 
hobby (weight lifting).  

In November 1999, the veteran submitted an article which 
suggests that various ailments, such as skin and arthritis, 
may be the result of veteran's being exposed to cold 
temperatures in Korea.  

A June 2001 treatment note from Barbara J. Hess, D.C., 
indicates that the veteran reported that he was a Korean War 
veteran and that he worked in a cold climate, draining frozen 
gas lines.  The veteran was diagnosed with severe 
osteoarthritis of the cervical spine, permanent contracture 
of the elbows, right-sided sacroillitis, lumbar facet 
syndrome with suspected underlying osteoarthritis to be 
determined by radiographs, and shoulder pain.  Dr. Hess 
stated that it was her opinion "to within a certain degree 
of medical certainty that the disability manifested is 
causally related by way of the history to his injuries, as 
described, in the Korean war."

In a December 2002 letter, David J. DiSanto, M.D., stated 
that the veteran had "a history of being a Korean War 
Veteran with several episodes of gasoline burns and freezing 
cold which precipitated increased arthritis throughout the 
cervical and shoulder regions, increased trouble with 
sleeping and anxiety with tension and agitation due to his 
tour of duty from 1952 to 1953 with progressive arthritis 
during the Korean War."  

A March 2003 VA joints examination report indicates that the 
veteran reported that while on active duty, he spent cold 
winters in Korea lying on the ground.  He felt that the cold, 
dampness, and wetness were the contributing factors to his 
arthritic condition.  He reported that he frequently had to 
lie on the snow to unscrew gas caps and clear fuel lines for 
the trucks in Korea.  His back reportedly started bothering 
him in 1955, followed by his knees.  The examination report 
indicates that the veteran was originally seen by Dr. 
Froelich in 1955 and was diagnosed with arthritis.  However, 
this appears to be a misprint as Dr. Froelich's own records 
indicate that the veteran was first seen in 1995.  The 
appellant also noted since then he had developed arthritis of 
the knees, shoulder, and elbows.  Following an examination 
the diagnosis was severe diffuse osteoarthritis.  In 
addressing the etiology of the arthritis, the examiner opined 
that it was due to "wear and tear."  The examiner stated 
that he was "not aware of any scientific literature which 
would link history similar to the above presenting to 
development of osteoarthritis."  

With regard to the issue of entitlement to service connection 
for a skin condition, the Board finds that entitlement has 
not been established as the current medical evidence does not 
indicate the presence of a disability.  Without evidence of a 
current disorder service connection is not in order.

With regard to the issue of entitlement to service connection 
for arthritis, the Board notes that arthritis was not 
clinically shown until many years after separation from 
service.  While Dr. Hess links the veteran's arthritis to 
service, she has provided to basis for her opinion, despite 
the RO's request.  As for Dr. DiSanto's December 2002 letter, 
it appears that he is simply reporting the history as 
reported by the veteran himself.  Notably, however, 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence..."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In contrast the March 2003 VA opinion was based on 
an examination and a review of all of the evidence of record, 
to include the appellant's service medical records.  As such, 
the Board finds that 2003 VA study is of greater probative 
value.  Finally, it is well to note that the March 2003 VA 
examiner indicated that they were not aware of any scientific 
literature linking the veteran's alleged cold exposure to 
osteoarthritis.  As such, service connection cannot be 
allowed for arthritis.    

In reaching denying these claims, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Service connection for a skin disorder and arthritis denied.


	                        
____________________________________________
	DEREK R.BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

